DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex Szypa on 6/16/2022.

The application has been amended as follows: 
IN THE CLAIMS1.  Amend claim 1 as follows
1. (Currently Amended) An actuator assembly, comprising:
a first actuator;
a second actuator, wherein bodies of the first actuator and second actuator are each C shaped in cross section to create a slot, and each slot receives a first coil and a second coil, the first coils are wound in the same direction as one another, and the second coils are wound in opposite directions from one another; and
a moving piece disposed between the first actuator and the second actuator and positionable to close a gap in a compressor.
2. Cancel claims 2-4.
3. Amend claim 7 as follows.
7. (Currently Amended) A centrifugal compressor comprising:
an impeller;
a gap near an exit of the impeller;
an actuator assembly, comprising:
a first actuator;
a second actuator, wherein bodies of the first actuator and second actuator are each C shaped in cross section to create a slot, and each slot receives a first coil and a second coil, the first coils are wound in the same direction as one another, and the second coils are wound in opposite directions from one another; and
a moving piece disposed between the first actuator and the second actuator and positionable to close the gap.
4. Cancel claims 10-12.
5. Amend claim 15 as follows.
	15. (Currently Amended) A refrigerant system, comprising:
a centrifugal compressor comprising:
an impeller;
a gap near an exit of the impeller;
an actuator assembly, comprising:
a first actuator;
a second actuator, wherein bodies of the first actuator and second actuator are each C shaped in cross section to create a slot, and each slot receives a first coil and a second coil, the first coils are wound in the same direction as one another, and the second coils are wound in opposite directions from one another; and
a moving piece disposed between the first actuator and the second actuator and positionable to close the gap.
6. Cancel claim 18.
END OF AMENDMENT


The amendment is made to distinguish the invention over the prior art.



REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter: the independent claims are allowable for the direction of the windings of the coils.
Gonzalez US 20160208809 teaches a variable diffuser compressor comprising two actuators (Fig. 5C).  Each actuator has a single coil.  Murayama EP 580107 discloses an actuator comprising a single or dual coils (Fig. 13) wherein the dual coils are wound opposite each other (col. 23 ln. 25-48).  A combination of these two references would result in four coils, two of which are wound in a direction and another two wound in an opposite direction.  The amendment makes it clear that the claimed invention has three coils wound in a direction and a fourth coil wound in an opposite direction.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1, 5-9, 13-17 and 19-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 12:00pm-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN O. PETERS
Examiner
Art Unit 3745


/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/J. Todd Newton/Primary Examiner, Art Unit 3745